COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00117-CV


THE GARDENS OF GRAPEVINE                                            APPELLANT
DEVELOPMENT, L.P.

                                            V.

NG20, LP                                                              APPELLEE
                                        ------------

           FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 236-288471-16

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Unopposed Motion for Voluntary

Dismissal of Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                       PER CURIAM

PANEL: PITTMAN, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: April 27, 2017


      1
          See Tex. R. App. P. 47.4.